Citation Nr: 0614253	
Decision Date: 05/16/06    Archive Date: 05/25/06	

DOCKET NO.  04-38 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has fulfilled its duty to assist 
him in developing such evidence.

2.  The record contains no credible supporting evidence of an 
inservice stressor.

3.  The veteran does not have PTSD attributable to 
experiences during active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5103(a), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the Court, those five elements include:  (1) Veteran's 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

In letters dated in January 2002, September 2002, and June 
2005, the veteran was informed of how he could help VA 
develop his claim.  He was told that it was his 
responsibility to make sure the VA received all requested 
records not in the possession of a Federal department or 
agency.  He was also informed of the evidence that was needed 
to support his claim and how VA would help him obtain 
evidence for the appeal.  Requests were made of and responses 
were received from the U.S. Armed Services Center for Unit 
Records Research (JSRRC) (formerly known as the U.S. Army and 
Joint Services Center for Unit Records Research), as well as 
the Department of the Navy.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
Board finds the actions taken by VA have essentially taken 
care of any concerns about compliance with the VCAA.  Of 
record is a January 31, 2006, communication from the 
veteran's representative asking that the Board "adjudicate 
based on evidence of record."

The Board notes while the notification letters have not 
included notice that a disability rating and an effective 
date for the award of benefits would be assigned if service 
connection was awarded, as required by Dingess, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the veteran in failing to provide such notice.  
Accordingly, any such failure to provide this notice is 
harmless error.

In view of the foregoing, the Board is satisfied that VA has 
met its duties to notify and assist the veteran, and finds 
that adjudication of the appeal at this time poses no risk of 
prejudice to the veteran.  He has been informed of what is 
required of him and what is required of VA in connection with 
the claim.  The Board notes that all that VCAA essentially 
requires is that the duty to notify is satisfied and that the 
claimant is given the opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Pertinent Legal Criteria.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that a claimed inservice stressor actually occurred; 
and (3) medical evidence of a link between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of the claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Analysis.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  See 
Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997, cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board acknowledges the medical evidence of 
record includes varying psychiatric diagnoses over the years 
following service, including PTSD.  However, there is no 
credible supporting evidence that the claimed stressful 
incident occurred.

The veteran claims that he was onboard the U.S.S. ASPRO in 
early 1977 when it was spotted on radar by a Russian 
destroyer and the ship was hit by a depth charge that 
destroyed the periscope.  However, attempts to corroborate 
the veteran's version of the incident have been unsuccessful.

In an April 2004 communication the JSRRC indicated that the 
veteran's statement was somewhat consistent with the command 
history narrative.  However, it was noted that the veteran 
reported having attended basic training in San Diego, 
California, in June 1975 and this would have likely put him 
at submarine training in Groton, Connecticut, in August 1975.  
The reply indicated that consequently, the veteran would have 
missed the identified classified operation in June and July.

The evidence also includes an August 2005 communication from 
an archivist at the Ships History Branch, Naval Warfare 
Division at the Naval Historical Center in Washington, D.C.  
The command history for the ASPRO was reviewed by and 
provided by the archivist.  He stated that the command 
history reports and ship deck logs were the primary and only 
administrative records maintained by the Naval Historical 
Center that were identified for permanent retention.  He 
indicated that the records did not normally annotate 
individuals arriving or going ashore on a routine basis.  The 
archivist also stated that deck logs might indicate aircraft 
boats arriving or departing, but did not list passengers by 
name, unless the individual was a very important person or a 
high ranking officer.  Further, the archivist stated that the 
deck logs did not normally list the destinations of these 
aircraft and the vessels.  

The command history information of record fails to make 
reference to the incident reported by the veteran.  The 
available evidence gives no indication the veteran was 
involved in combat of any kind.  The Board therefore finds 
there is no credible supporting evidence of the presence of 
any claimed stressful event during service.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.

The Board notes that while the veteran himself is competent 
to report symptoms, as a lay person untrained in medical 
matters, he is not competent to advance a theory of medical 
causation or to offer a diagnosis.  38 C.F.R. § 3.159; see 
also Bostain v. 



						(Continued on next page)





West, 11 Vet. App. 124, 127 (1998); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, service connection for 
PTSD is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


